DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “For example” (line 1) and “may” (lines 2-5) which can be implied.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 8-9, 12, 18-19, 21, 27 and 29-30 are objected to because of the following informality:  
Claim 6 recites, “one or more RSRPs” (line 3). It is suggested to replace it with “one or more reference signal received powers (RSRPs)” for clarity. Claims 8, 19 and 29-30 are objected to at least based on a similar rational applied to claim 6. 
Claim 8 recites, “CQI” (line 4). It is suggested to replace it with ”a channel quality indicator (CQI)” for clarity. 
Claim 9 recites, “at least one of CSI with reference signal received power (RSRP) or CSI without RSRP” (lines 2-3). It is suggested to replace it with “at least one of a CSI with a reference signal received power (RSRP) or a CSI without the RSRP” for clarity. Claims 12, 18 and 21 are objected to at least based on a similar rational applied to claim 9. 
Claim 27 recites, “a CSI report” (line 2). It is suggested to replace it with “the CSI report” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 8, 19 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “triggering .... transmission of a channel state information (CSI) report during a discontinuous reception (DRX) cycle” (lines 4-5). It is unclear whether “during a discontinuous reception (DRX) cycle” is associated with “triggering” or “transmission”. In other words, does it mean “triggering, during a DRX cycle, transmission of a channel state information (CSI) report” or “triggering transmission of a channel state information (CSI) report, wherein the transmission is performed during a DRX cycle”. For the sake of examination purpose only, it is interpreted as best understood. 
Claim 8 recites, “the CSI report is multiplexed between at least one of RSRP, CQI, or other uplink (UL) control information (UCI) ...” (lines 4-5). It is unclear whether it means “the CSI report is multiplexed with at least one of RSRP, CQI or other UCL” or “at least one of RSRP, CQI or other UCL is multiplexed”. If it is the latter case, it would cover a situation where only one of RSRP, CQI or other UCL is multiplexed, which would not make sense as the single element cannot be multiplexed with itself. For the sake of examination purpose only, it is interpreted as best understood. 
Claim 19 recites, “receiving a CSI reporting configuration indicating that CSI with RSRP is not configured with a threshold” (lines 1-2). It is unclear in what relationship “CSI”, “RSRP” and “threshold” are associated with each other. It is noted that the term “CSI” is not a configuration but a signal to be transmitted to the base station by the user equipment. Thus, the CSI cannot be configured. Claim 30 is rejected at least based on a similar rational applied to claim 19. For the sake of examination purpose only, it is interpreted as best understood. 
Claims 2-10 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US Publication No. 2022/0225151). 

Regarding claim 1, Zhang teaches, a method of wireless communication [FIG. 4B; ¶0189, 0288 and 0308, a wireless communication between UE and network device], comprising: 
performing, by a user equipment (UE), one or more measurements of one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE]; 
triggering, by the UE, transmission of a channel state information (CSI) report during a discontinuous reception (DRX) cycle [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports the measurement results/CSI in the on-duration of the first DRX cycle; note that the reporting/transmitting of the CSI implies triggering of the reporting/transmitting]; and 
transmitting, by the UE to a base station (BS), the CSI report based on the triggering, the CSI report including the one or more measurements [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that the reporting/transmitting of the CSI implies triggering of the reporting/transmitting, thus the reporting/transmitting is based on the implied triggering]. 
 
Regarding claim 2, Zhang teaches, all the limitations of claim 1 as set forth above, and Zhang further teaches, transmitting the CSI report while the UE is not in a DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI even in a non-active time; note that “at least one on-duration of the DRX cycle is in non-active time (see, ¶0415)].  

Regarding claim 3, Zhang teaches, all the limitations of claim 2 as set forth above, and Zhang further teaches, transmitting the CSI report during a predefined interval for a DRX on-duration of the DRX cycle [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that the on-duration is a predefined interval].  

Regarding claim 6, Zhang teaches, all the limitations of claim 1 and particularly, "the performing one or more measurements" as set forth above, and Zhang further teaches, wherein the performing one or more measurements includes measuring at least one of: one or more RSRPs; or one or more channel quality indicators (CQIs) [¶0171 and 0308, performing measurements for RSRP(s) or CQI(s)].  

Regarding claim 9, Zhang teaches, all the limitations of claim 1 as set forth above, Zhang further teaches,  
receiving, by the UE from the BS, a CSI reporting configuration indicating at least one of CSI with reference signal received power (RSRP) [FIG. 4B; ¶0304-0312, the network device/BS configures the UE to perform reporting the CSI with RSRP; note that it is implied that the network device configuring the UE transmits, to the UE, corresponding CSI configuration indicating the CSI]; and 
wherein the transmitting the CSI report comprises at least one of: 
transmitting, based on the CSI reporting configuration, the CSI report with RSRP [FIG. 4B; ¶0308, (the UE) reports the CSI with RSRP based on configuration by the network device/BS]. 

Regarding claim 11, Zhang teaches, a method of wireless communication [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308 and 0308, a wireless communication between UE and network device], comprising: 
determining, by a user equipment (UE) during a discontinuous reception (DRX) inactive time, to transmit a CSI report [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308, (the UE) receives a WUS indicating wake-up of the UE in the DRX inactive time (note that the WUS is received in the non-active time of the DRX cycle (see, FIG. 7)) and determines the reporting of CSI based on the WUS signal; further see ¶0294, the measurement of reference signal for the CSI reporting is only if the WUS signal indicates wake-up of the UE, thus performing the measurement of the reference signal implies performing the CSI reporting]; and 
transmitting, by the UE to a base station (BS), the CSI report based on the determining [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308, (the UE) transmits the CSI, to the network device, based on the determining based on the WUS signal].  

Regarding claim 12, claim 12 recites similar features to claim 9 without adding patentable features. Thus, claim 12 is rejected at least based on a similar rational applied to claim 9. 

Regarding claim 13, Zhang teaches, all the limitations of claim 11, and Zhang further teaches, 
detecting, by the UE, that a given number of DRX cycles has elapsed [¶0189, after the UE sleeps for M consecutive DRX cycles based on a configuration of the network, the UE wakes up, which requires the UE detects that the M consecutive DRX cycles has elapsed], wherein the given number of DRX cycles is configured by the BS [¶0189, after the UE sleeps for M consecutive DRX cycles based on a configuration of the network (note that it implies the M consecutive DRX cycles is configured by the network), the UE wakes up, which requires the UE detects that the M consecutive DRX cycles has elapsed]; and 
entering, by the UE, a DRX active time to transmit the CSI report in response to detecting that the given number of DRX cycles has elapsed [¶0189, (the UE) enters an active time to perform the CSI report (when the WUS indicates wake-up of the UE) after the UE sleeps for M consecutive DRX cycles], wherein determining to transmit the CSI report includes determining to transmit the CSI report in response to detecting that the given number of DRX cycles has elapsed [¶0189, (the UE) transmits the CSI report after the UE sleeps for M consecutive DRX cycles; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 14, Zhang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
receiving, by the UE from the BS, a wake-up signal (WUS) indicating the UE to enter a wake state to transmit the CSI report [¶0189, (the UE) receives the WUS indicating wake-up of the UE, wakes up and transmits the CSI report], 
wherein determining to transmit the CSI report includes determining to transmit the CSI report in response to receiving the WUS indicating the UE to enter the wake state to transmit the CSI report [¶0189, (the UE) transmits the CSI report after receiving the WUS; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 15, Zhang teaches, all the limitations of claim 14 as set forth above, and Zhang further teaches, 
entering, by the UE during a DRX on-duration of a DRX cycle, the wake state based on the WUS [¶0189 and 0308, (the UE) enters an active state (i.e., wake state) after receiving the WUS indicating wake-up of the UE in an on-duration of a DRX cycle], 
wherein the UE remains in the wake state during the DRX on-duration [FIG. 7; ¶0189 and 0308, the UE is in the active state during the DRX on-duration; note that the active time is a part of the on-duration], wherein transmitting the CSI report includes transmitting the CSI report while the UE is in the wake state [FIG. 7; ¶0189 and 0308, (the UE) transmits the CSI report while the UE is in the active state].  

Regarding claim 17, Zhang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
performing, by the UE, one or more measurements of one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE], 
wherein the CSI report is based on the one or more measurements [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that the CSI report is based on the measurements].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4, 16, 18, 20-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655).

Regarding claim 4, although Zhang teaches, all the limitations of claim 2 as set forth above, and Zhang further teaches, receiving, by the UE from the BS, a wake-up signal (WUS) [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep], Zhang does not explicitly teach (see, emphasis),  
... indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a DRX on-duration;
determining, by the UE during the DRX cycle, to not enter the DRX active time during the DRX cycle in response to the indicating.  
However, Ang teaches, 
indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a DRX on-duration [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle]; and 
determining, by the UE during the DRX cycle, to not enter the DRX active time during the DRX cycle in response to the indicating [FIG. 4; ¶0085, the UE skips an ON duration 416 for the associated DRX cycle or configured in a deep state 404 (i.e., not enter the DRX active time in case of the WUS scheme 400; note that no data to be scheduled or no DL grant for a DRX cycle)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [¶0084 of Ang].

Regarding claim 16, claim 16 recites similar features to claim 4 without adding patentable features. Thus, claim 16 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 18, Zhang teaches, all the limitations of claim 11 as set forth above.
Although Zhang further teaches,  
receiving, by the UE from the BS, a WUS [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep]; and 
entering, by the UE, a DRX active time during the DRX cycle [FIGS. 4B and 7; ¶0189, 0288 and 0308, (the UE) enters an active time in the DRX cycle], wherein determining to transmit the CSI report includes entering the active time [FIGS. 4B and 7; ¶0189, 0288 and 0308, (the UE) transmits the CSI reports by entering the active time],  
wherein transmitting the CSI report includes transmitting the CSI report while the UE is in the DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the active time], and wherein the CSI report includes CSI without reference signal received power (RSRP) [¶0171 and 0308, if the report quantity is set to CQI (i.e., the CSI report without RSRP; note that if the report quantity is set to CQI, it indicates that the associated reference signal resource is used for channel quality measurement which is independent from a situation where the report quantity is set to L1-RSRP, thus the corresponding CSI would not include the RSRP], Zhang does not explicitly teach (see, emphasis), ... indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle.
However, Ang teaches, indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [¶0084 of Ang].

Regarding claim 20, although Zhang teaches, a method of wireless communication [FIG. 4B; ¶0116, 0120 and 0126, a method of wireless communication between UE and network device], comprising: 
configuring, by a base station (BS), one or more discontinuous reception (DRX) cycles for a user equipment (UE) [FIG. 4B; ¶0116, 0120 and 0126, (the UE) is configured with DRX; note that the configuration of the DRX is done by the network device]; and
 receiving, by the BS from the UE, a channel state information (CSI) report from the UE [FIG. 4B; ¶0116, 0120, 0126 and 0308, (the UE) transmits the CSI reports to the network device], Zhang does not explicitly teach (see, emphasis), receiving ... a channel state information (CSI) report when the BS has no downlink (DL) data scheduled for the UE in a next occurrence of a DRX cycle.  
	It is noted that Zhang further teaches, receiving ... a channel state information (CSI) report when the UE is not in a DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI even in a non-active time]. 
However, Ang teaches, 
not enter the DRX active time during the DRX cycle [FIG. 4; ¶0085, the UE skips an ON duration 416 for the associated DRX cycle or configured in a deep state 404 (i.e., not enter the DRX active time, so the UE is in the non-active time] when the BS has no downlink (DL) data scheduled for the UE in a next occurrence of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify “receiving ... a channel state information (CSI) report when the UE is not in a DRX active time” in the system of Zhang with the teachings of Ang, “a connection between a situation where the UE is not in the active time and a situation where the BS has no downlink (DL) data scheduled for the UE in a next occurrence of a DRX cycle)” to reach the claim invention “receiving ... a channel state information (CSI) report when the BS has no downlink (DL) data scheduled for the UE in a next occurrence of a DRX cycle” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, transmitting, by the BS to the UE, a CSI reporting configuration indicating at least one of CSI with reference signal received power (RSRP) [FIG. 4B; ¶0304-0312, the network device/BS configures the UE to perform reporting the CSI with RSRP; note that it is implied that the network device configuring the UE transmits, to the UE, corresponding CSI configuration indicating the CSI].  

Regarding claim 22, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
transmitting, by the BS, one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE; further see, S401 of FIG 4B, the network device transmits a reference signal to the UE], wherein the CSI report is based on the one or more reference signals [FIG. 4B; ¶0189, 0288 and 0308, the CSI report is the measurement result of the reference signals].  

Regarding claim 23, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
wherein the BS receives the CSI report while the UE is not in a DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI even in a non-active time; note that “at least one on-duration of the DRX cycle is in non-active time (see, ¶0415)].

Regarding claim 25, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
wherein receiving the CSI report includes receiving the CSI report over one or more configured Physical Uplink Control Channel (PUCCH) resources [¶0311-0317, (the UE) reports the CSI over PUCCH resources configured for the UE].

Regarding claim 27, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
configuring, by the BS, the UE to transmit a CSI report after a given number of DRX cycles has elapsed [¶0189, (the network device) configures the UE to transmit the CSI report after the UE sleeps for M consecutive DRX cycles], 
wherein receiving the CSI report includes receiving the CSI report after the given number of DRX cycles has elapsed [¶0189, (the UE) determines whether to report a measurement result and performs the CSI report after the UE sleeps for M consecutive DRX cycles].  

Regarding claim 28, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
transmitting, by the BS to the UE, a WUS indicating the UE to enter a wake state to transmit the CSI report [¶0189, (the UE) receives the WUS indicating wake-up of the UE, wakes up and transmits the CSI report], 
wherein receiving the CSI report includes receiving the CSI report in response to transmitting the WUS [¶0189, (the UE) transmits the CSI report after receiving the WUS; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 29, Zhang in view Ang teaches, all the limitations of claim 20 as set forth above.
Further, although Zhang further teaches, 
transmitting, by the BS to the UE, a WUS [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep], wherein receiving the CSI report includes receiving the CSI report while the UE is in a DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the active time], and wherein the CSI report includes CSI without RSRP [¶0171 and 0308, if the report quantity is set to CQI (i.e., the CSI report without RSRP; note that if the report quantity is set to CQI, it indicates that the associated reference signal resource is used for channel quality measurement which is independent from a situation where the report quantity is set to L1-RSRP, thus the corresponding CSI would not include the RSRP], Zhang does not explicitly teach (see, emphasis), ... indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle.
However, Ang teaches, indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Gao et al (US Publication No. 2021/0337453).

Regarding claim 5, although Zhang teaches, all the limitations of claim 1 and particularly, "the triggering" as set forth above, Zhang does not explicitly teach (see, emphasis), detecting, by the UE, a failure in one or more serving beams of the UE.
	However, Gao teaches, triggering CSI reporting when detecting, by the UE, a failure in one or more serving beams of the UE [¶0085, triggering AP-CSI reporting when receiving the dedicated signaling of reporting beam event occurs (note that it requires detecting of a failure in a serving beam by UE)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhang with the teachings of Gao, “triggering CSI reporting when detecting, by the UE, a failure in one or more serving beams of the UE” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Tseng et al (US Publication No. 2016/0157256).

Regarding claim 7, although Zhang teaches, all the limitations of claim 1 and particularly, "transmitting the CSI report" as set forth above, and Zhang further teaches, transmitting the CSI report in response to the UE entering the DRX active time [¶0189, (the UE) performs CSI measurement and CSI reporting when the WUS indicates wake-up of the UE and the UE enters an active time], Zhang does not explicitly teach (see, emphasis),  
transmitting, by the UE to the BS, a scheduling request; and 
entering, by the UE, a DRX active time in response to transmitting the scheduling request.
However, Tseng teaches, transmitting, by the UE to the BS, a scheduling request [FIG. 8; ¶0157, (UE) triggers/sends, to base station, a scheduling request] and 
entering, by the UE, a DRX active time in response to transmitting the scheduling request [FIG. 8; ¶0157, (UE) enter DRX active time in response to transmitting the scheduling request].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhang with the teachings of Tseng since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Cheng et al (US Publication No. 2019/0394758).

Regarding claim 8, although Zhang teaches, all the limitations of claim 1 as set forth above, Zhang further teaches, the transmitting the CSI report includes transmitting the CSI report over one or more configured PUCCH resources [¶0311-0317, reporting the CSI over PUCCH resources], Zhang does not explicitly teach (see, emphasis), 
	the CSI report is multiplexed between at least one of other uplink (UL) control information (UCI) when configured Physical Uplink Control Channel (PUCCH) resources of the RSRP, the CQI, or the other UCI overlap.  
However, Cheng teaches, CSI report is multiplexed between at least one of other uplink (UL) control information (UCI) when configured Physical Uplink Control Channel (PUCCH) resources of the RSRP, the CQI, or the other UCI overlap [¶0099-0107, UCI is multiplexed when PUCCH of more than one CSI report associated with the UCI are overlapped].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhang with the teachings of Cheng since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Kim et al (US Publication No. 2019/0260461).

Regarding claim 10, although Zhang teaches, all the limitations of claim 1 as set forth above, Zhang does not explicitly teach (see, emphasis), 
receiving, by the UE from the BS, a command to reconfigure the UE's serving beam in response to the one or more measurements; and 
reconfiguring, by the UE, the UE's serving beam in accordance with the command.  
	However, Kim teaches, 
receiving, by the UE from the BS, a command to reconfigure the UE's serving beam in response to the one or more measurements [¶0045-0046 and 0052-0053, (first UE) receives, from BS, a beam change indication (BCI) for changing the serving beams to the first UE based on BSI feedback related to RSRP]; and 
reconfiguring, by the UE, the UE's serving beam in accordance with the command [¶0045-0046 and 0053, (the first UE) changes serving beams upon receiving the beam change indication].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of preventing transmission/reception performance from deteriorating depending on communication state [¶0011 of Kim].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Kubo et al (US Publication No. 2019/0296854).

Regarding claim 19, although Zhang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
receiving a CSI reporting configuration indicating that CSI with RSRP [FIG. 4B; ¶0189 and 0308, the network device configures (note that it requires the UE receives a CSI reporting configuration from the network device) the UE to perform CSI report; note that the CSI report includes RSRP (see e.g., ¶0308)]; 	
determining, by the UE during a next DRX inactive time, to not transmit a second CSI report to the BS based on the CSI reporting configuration [FIGS. 4B and 7; ¶0189, 0294 and 0308, if (the UE) receives a WUS indicating non wake-up of the UE in the DRX inactive time based on the configuration by the network device (note that the WUS is received in the non-active time of the DRX cycle (see, FIG. 7)) and not perform measurement (i.e., determining to not transmit a CSI report)], Zhang does not explicitly teach (see, emphasis), 
a configuration indicating that CSI ... is not configured with a threshold; and 
determining ... to not transmit a second CSI report to the BS based on the configuration.  
However, Kubo teaches,
a configuration indicating that CSI ... is not configured with a threshold [FIG. 10; ¶0125-0128, (the base station) transmits instruction information including the plurality of CSI request and determination information indicating the CSI request index (i.e., configuration indicating CSI; note that the configuration is not configured with a threshold]; and 
determining ... to not transmit a second CSI report to the BS based on the configuration [FIG. 10; ¶0125-0126, (the determination unit 32) determines not to respond to the instruction to perform the CSI reporting when the value of the CSI request specified by the CSI request index is 0 (zero) (i.e., based on the configuration)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include the above-mentioned features, as taught by Kubo because it would provide the system with the enhanced capability reducing unnecessary CSI reporting and consumption of uplink radio resources [¶0131 of Kubo].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Kotecha et al (US Publication No. 2009/0238121).

Regarding claim 24, although Zhang in view of Ang teaches, all the limitations of claim 20 and particularly, “receiving the CSI report” as set forth above, and Zhang further teaches, receiving the CSI report includes receiving the CSI report while the UE is in a DRX active time [¶0189 and 0308, (the UE) transmits the CSI report after entering the active time of the DRX cycle], Zhang in view of Ang does not explicitly teach (see, emphasis),
receiving, by the BS from the UE, a scheduling request; and 
transmitting, by the BS to the UE, an uplink (UL) grant in response to receiving the scheduling request, 
wherein receiving an uplink signal based on the UL grant.  
However, Kotecha teaches, 
receiving, by the BS from the UE, a scheduling request [FIGS. 4-5; ¶0022 and 0035-0036, (the UE) transmits, to the BS, scheduling request]; and 
transmitting, by the BS to the UE, an uplink (UL) grant in response to receiving the scheduling request [FIGS. 4-5; ¶0022 and 0035-0036, (the BS) transmits, to the UE, uplink grant in response to the scheduling request], 
wherein receiving an uplink signal based on the UL grant [FIGS. 4-5; ¶0022 and 0035-0036, (the UE) transmits, to the BS, CQI in uplink channel corresponding to the scheduling request].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Zhang in view of Ang with the teachings of Kotecha since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Islam et al (US Publication No. 2017/0303265).

Regarding claim 26, although Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, Zhang in view of Ang does not explicitly teach (see, emphasis), detecting, by the BS based on the CSI report, that at least one of: a failure in a serving beam of the UE; and transmitting a command to reconfigure the UE’s serving beam in response to the detecting.  
	However, Islam teaches,
detecting, by the BS based on the CSI report, that at least one of: a failure in a serving beam of the UE [FIG. 14; ¶0237, (base station) determines that an active beam is failing based on control information including UCI and CQI]; and 
transmitting a command to reconfigure the UE’s serving beam in response to the detecting [FIG. 14; ¶0237, (the base station) communicates, with UE, control information  (i.e., command to reconfigured to UE’s serving beam; note that the control information acts to reconfigure the active beam) on a control channel through a beam of the beams 720a-h, such as the sixth beam 720f when the fifth beam 720e is the active beam for communication between the base station 702 and the UE 704].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang in view of Ang to include the above-mentioned features, as taught by Islam in order for the system to adapt to a channel state and maintain stable connections with the user equipment [¶0237 of Islam].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Kubo et al (US Publication No. 2019/0296854).

Regarding claim 30, Although Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, transmitting, by the BS to the UL, a CSI reporting configuration indicating that CSI with RSRP [FIG. 4B; ¶0189 and 0308, the network device configures (note that it requires the UE receives a CSI reporting configuration from the network device) the UE to perform CSI report; note that the CSI report includes RSRP (see e.g., ¶0308)], Zhang in view of Ang does not explicitly teach (see, emphasis), a configuration indicating that CSI ... is not configured with a threshold.
However, Kubo teaches,
a configuration indicating that CSI ... is not configured with a threshold [FIG. 10; ¶0125-0128, (the base station) transmits instruction information including the plurality of CSI request and determination information indicating the CSI request index (i.e., configuration indicating CSI; note that the configuration is not configured with a threshold].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang in view of Ang to include the above-mentioned features, as taught by Kubo because it would provide the system with the enhanced capability reducing unnecessary CSI reporting and consumption of uplink radio resources [¶0131 of Kubo].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Jung et al (US Publication No. 2015/0271694) [¶0222]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469